Order entered February 13, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-00968-CV

                IN THE INTEREST OF H.K.D. AND J.R.D., CHILDREN

                    On Appeal from the 330th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DF-17-15411

                                         ORDER
      Before the Court is appellee’s February 12, 2019 motion for an extension of time to file a

brief. We GRANT the motion and extend the time to March 18, 2019.


                                                    /s/   ERIN A. NOWELL
                                                          JUSTICE